MAINE	SUPREME	JUDICIAL	COURT	                                         Reporter	of	Decisions	
Decision:	 2018	ME	24	
Docket:	   WCB-16-524	
Argued:	   September	13,	2017	
Decided:	  February	8,	2018	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
Majority:	 SAUFLEY,	C.J.,	and	MEAD,	GORMAN,	HJELM,	and	HUMPHREY,	JJ.	
Dissent:	  JABAR	and	ALEXANDER,	JJ.	
	
	
                             VICTOR	S.	URRUTIA	
                                      	
                                     v.	
                                      	
                   INTERSTATE	BRANDS	INTERNATIONAL	et	al.	
	
	
HJELM,	J.		

       [¶1]		After	sustaining	injuries	in	an	industrial	workplace	accident,	Victor	

S.	 Urrutia	 was	 paid	 total	 incapacity	 workers’	 compensation	 benefits	 by	 his	

employer,	 Interstate	 Brands	 International.	 	 For	 more	 than	 three	 years,	 he	

received	the	full	amount	of	those	benefits	while	also	collecting	Social	Security	

retirement	benefits.		When	Interstate	learned	that	Urrutia	was	receiving	Social	

Security	 benefits,	 it	 sought	 a	 credit,	 by	 way	 of	 a	 payment	 holiday,	 against	

ongoing	incapacity	payments	pursuant	to	a	statutory	provision	that	reduces	the	

amount	 of	 incapacity	 benefit	 payments	 by	 half	 of	 the	 amount	 of	 retirement	

benefits	the	employee	is	also	receiving.		See 39-A	M.R.S.	§	221	(2017).	
2	

         [¶2]		A	hearing	officer	(Stovall,	HO)1	ordered	that	Interstate	was	entitled	

to	 a	 credit	 of	 $24,131.38,	 but	 the	 Workers’	 Compensation	 Appellate	 Division	

decided	 the	 issue	 differently,	 determining	 that	 section	 221	 does	 not	 allow	 a	

reduction	based	on	incapacity	overpayments	made	in	the	past.		On	this	appeal	

by	Interstate	and	ACE	American	Insurance	Company	(collectively,	Interstate),	

we	 conclude	 that	 section	 221	 entitles	 an	 employer	 to	 a	 credit	 for	 workers’	

compensation	benefits	previously	paid	for	the	same	liability	period	when	the	

employee	also	was	receiving	Social	Security	retirement	benefits.		We	therefore	

vacate	the	decision	of	the	Appellate	Division.		

                                         I.		BACKGROUND	

         [¶3]		The	following	facts	are	undisputed	by	the	parties	and	established	

by	the	record.		

         [¶4]		In	2001,	Victor	Urrutia	began	working	for	Interstate	as	a	production	

mechanic.		In	July	2009,	when	he	was	62	years	old,	Urrutia	slipped	on	a	catwalk	

in	the	workplace	and	grabbed	a	railing	to	catch	himself,	resulting	in	injuries	to	

his	spine	and	extremities.		

         [¶5]	 	 Interstate	 began	 paying	 Urrutia	 total	 incapacity	 workers’	

compensation	 benefits	 in	 December	 2010.	 	 Unbeknownst	 to	 Interstate,	


     1		The	hearing	occurred	on	April	11,	2014,	prior	to	the	change	in	title	from	“hearing	officer”	to	

“administrative	law	judge.”		See	P.L.	2015	ch.	297	(effective	Oct.	15,	2015).	
                                                                                                              3	

however,	 Urrutia	 had	 started	 receiving	 Social	 Security	 retirement	 benefits	 in	

August	2010.2		In	May	 2013,	Interstate	sent	Urrutia	a	Certificate	Authorizing	

Release	of	Benefit	Information	for	him	to	sign	so	that	Interstate	could	obtain	

his	Social	Security	records.		In	August	2013,	Interstate	was	informed	by	Urrutia	

that	 he	 had	 been	 and	 was	 currently	 receiving	 Social	 Security	 retirement	

benefits.		

        [¶6]		In	a	petition	filed	with	the	Workers’	Compensation	Board,	Interstate	

sought	a	determination	that	pursuant	to	section	221	it	was	entitled	to	reduce	

Urrutia’s	ongoing	workers’	compensation	benefits	by	half	of	the	amount	of	his	

Social	Security	retirement	benefits—a	reduction	that	Urrutia	ultimately	did	not	

contest.	 	 Interstate	 also	 sought	 a	 credit	pursuant	 to	 section	 221,	 by	 way	 of	 a	

payment	holiday,	for	amounts	it	had	overpaid	Urrutia	before	learning	that	he	

had	been	receiving	retirement	benefits.		

        [¶7]		 After	a	contested	hearing	held	on	 the	latter	issue	in	April	2014,	 a	

hearing	 officer	 granted	 Interstate’s	 petition,	 concluding	 that	 section	 221	

entitled	Interstate	to	“a	credit	for	all	periods	for	which	the	employee	received	

old-age	[S]ocial	[S]ecurity	benefits	and	workers’	compensation	benefits.”		For	



   2		Interstate	disclaims	any	contention	that	Urrutia	acted	in	bad	faith	by	not	advising	Interstate	that	

he	 was	 collecting	 Social	 Security	 retirement	 benefits	 while	 also	 receiving	 the	full	 amount	 of	 total	
incapacity	benefits.			
4	

that	 reason,	 the	 hearing	 officer	 ordered	 that	 Interstate	 “may	 cease	 lost	 wage	

benefits	 payment	until	such	time	 as	it	 exhausts	its	credit	of	 $24,141.38”	that	

accrued	 between	 December	 2010	 and	 November	 2013—the	 period	 when	

Urrutia	 was	 receiving	 both	 Social	 Security	 retirement	 benefits	 and	 the	 full	

amount	of	incapacity	benefits.		

         [¶8]	 	 Urrutia	 appealed	 the	 hearing	 officer’s	 decree	 to	 the	 Appellate	

Division,	see	39-A	M.R.S.	§	321-B	(2017),	which	vacated	the	decree,	concluding	

that	the	plain	language	of	section	221	does	not	permit	a	credit	for	incapacity	

overpayments	 already	 made	 to	 the	 employee	 when	 the	 employee	 was	 also	

receiving	 Social	 Security	 benefits,	 and	 that	 the	 section	 221	 credit	 may	 be	

applied	 only	 against	 ongoing	 incapacity	 benefits	 that	 are	 being	 paid	 for	 the	

“same	time	 period”	as	the	Social	Security	retirement	benefits.		The	Appellate	

Division	concluded	that	Interstate	therefore	was	not	entitled	to	a	credit	based	

on	 Urrutia’s	 past	 receipt	 of	 retirement	 benefits.	 	 Interstate	 filed	 a	 timely	

petition	for	appellate	review,	which	we	granted.		See	39-A	M.R.S.	§	322	(2017);	

M.R.	App.	P.	23	(Tower	2016).3	




     3		The	restyled	Maine	Rules	of	Appellate	Procedure	 do	not	apply	because	this	appeal	was	filed	

prior	to	September	1,	2017.		See	M.R.	App.	P.	1	(restyled	Rules).	
                                                                                    5	

                                  II.		DISCUSSION	

	     [¶9]		This	case	calls	for	us	to	address	an	issue	we	have	not	previously	had	

occasion	 to	 consider:	 whether	 the	 “coordination	 of	 benefits”	 statute	 in	 the	

Workers’	 Compensation	 Act,	 39-A	 M.R.S.	 §	 221(1),	 entitles	 an	 employer	 to	 a	

credit	against	ongoing	incapacity	benefit	payments	for	overpayments	made	in	

the	past	while	the	employee	was	also	receiving	“old-age”	Social	Security	benefit	

payments	(i.e.,	retirement	benefit	payments).	

      [¶10]	 	 Section	 221(1)	 provides	 for	 an	 adjustment	 of	 the	 amount	 of	

workers’	compensation	benefits	when		

    either	weekly	or	lump	sum	payments	are	made	to	an	employee	as	
    a	result	of	liability	pursuant	to	section	212	or	213	with	respect	to	
    the	same	time	period	for	which	the	employee	is	also	receiving	or	has	
    received	payments	for:	
           	
    A. Old-age	 insurance	 benefit	 payments	 under	 the	 United	 States	
       Social	Security	Act,	42	United	States	Code,	Sections	301	to	1397f.		
       	
(Emphasis	added.)		The	amount	of	the	adjustment	is	determined	pursuant	to	

section	221(3),	which	provides,	in	pertinent	part:		

      Benefit	 payments	 subject	 to	 this	 section	 must	 be	 reduced	 in	
      accordance	with	the	following	provisions.	
      	
      A. The	 employer’s	 obligation	 to	 pay	 or	 cause	 to	 be	 paid	 weekly	
         [incapacity]	benefits	.	.	.	is	reduced	by	the	following	amounts:	
         	
6	

          (1)    Fifty	 percent	 of	 the	 amount	 of	 the	 old-age	 insurance	
                 benefits	received	or	being	received	under	the	United	States	
                 Social	Security	Act.		
       	
(Emphasis	added.)	

      [¶11]		 The	question	 presented	here	 is	 whether	the	“same	time	 period”	

identified	 in	 section	 221(1)	 means	 the	 period	 when	 the	 employee	 is	 actually	

receiving	both	the	retirement	benefit	and	the	incapacity	benefit	that	is	subject	

to	 the	 adjustment,	 or	 the	 period	 when	 the	 employer	 is—or	 was—liable	 for	

incapacity	 benefits	 and	 the	 employee	 is—or	 was—receiving	 retirement	

benefits.	 	 If	 the	 phrase	 in	 section	 221(1),	 “the	 same	 time	 period,”	 modifies	

“payments”—the	construction	urged	by	Urrutia—then	an	employer	would	be	

entitled	to	 a	reduction	only	of	those	 payments	made	during	the	same	 period	

when	the	employee	contemporaneously	received	old-age	retirement	benefits,	

and	 Interstate	 would	 not	 be	 entitled	 to	 a	 retroactive	 credit	 on	 account	 of	

Urrutia’s	 receipt	 of	 retirement	 benefits	 from	 December	 2010	 through	

November	2013.		If,	however—as	Interstate	asserts—“the	same	time	period”	

modifies	“liability,”	then	an	employer	would	be	entitled	to	a	credit	for	the	same	

period	when	the	employer	was	liable	for	incapacity	benefits	and	for	which	the	

employee	 received	 retirement	 benefits,	 regardless	 of	 when	 the	 incapacity	
                                                                                           7	

payments	were	actually	made,	thereby	entitling	the	employer	to	a	retroactive	

credit.			

       [¶12]	 	 The	 resolution	 of	 this	 dispute	 is	 entirely	 a	 matter	 of	 statutory	

construction.	 	 See	 Beaulieu	 v.	 Maine	 Med.	 Ctr.,	 675	 A.2d	 110,	 112	 (Me.	1996)	

(“‘[T]he	 law	 of	 workers’	 compensation	 is	 uniquely	 statutory.’”)	 (quoting	

Wentzell	 v.	 Timberlands,	 Inc.,	 412	 A.2d	 1213,	 1215	 (Me.	 1980)).	 	 “Statutory	

interpretation	is	a	question	of	law	that	we	review	de	novo.”		Darling’s	v.	Ford	

Motor	Co.,	2003	ME	21,	¶	7,	825	A.2d	344;	see	also	Freeman	v.	NewPage	Corp.,	

2016	ME	45,	¶	5,	135	A.3d	340.		“‘Our	main	objective	in	statutory	interpretation	

is	to	give	effect	to	the	Legislature’s	intent.’”		City	of	Bangor	v.	Penobscot	County,	

2005	ME	35,	¶	9,	868	A.2d	177	(quoting	Town	of	Eagle	Lake	v.	Comm’r,	Dep’t	of	

Educ.,	2003	ME	37,	¶	7,	818	A.2d	1034).		“[W]e	look	first	to	the	plain	meaning	

of	 the	 statutory	 language”	 in	 order	 to	 determine	 that	 intent.	 	 Jordan	 v.	 Sears,	

Roebuck	&	Co.,	651	A.2d	358,	360	(Me.	1994).		In	doing	so,	we	“construe	that	

language	to	avoid	absurd,	illogical	or	inconsistent	results,”	and	we	consider	“the	

whole	 statutory	 scheme	 of	 which	 the	 section	 at	 issue	 forms	 a	 part	 so	 that	 a	

harmonious	result,	presumably	the	intent	of	the	Legislature,	may	be	achieved.”		

Id.	 (citations	 omitted)	 (quotation	 marks	 omitted);	 accord	 Ford	 Motor	 Co.	 v.	

Darling’s,	2014	ME	7,	¶	25,	86	A.3d	35;	Town	of	Eagle	Lake,	2003	ME	37,	¶	7,	
8	

818	 A.2d	 1034;	 Hallissey	 v.	 School	 Admin.	 Dist.	 No.	77,	 2000	ME	 143,	 ¶	 14,	

755	A.2d	1068.		If	a	statute	is	unambiguous,	we	will	not	defer	to	an	 agency’s	

interpretation	of	that	statute.		See	Workers’	Comp.	Bd.	Abuse	Investigation	Unit	

v.	 Nate	 Holyoke	 Builders,	Inc.,	 2015	 ME	 99,	 ¶	 16,	 121	A.3d	 801	 (“Because	 the	

statutes	 at	 issue	 in	 this	 case	 are	 unambiguous,	 we	 need	 go	 no	 further	 in	 our	

examination	of	them	than	their	plain	meaning.”);	Friedman	v.	Bd.	of	Envtl.	Prot.,	

2008	 ME	 156,	 ¶	 9,	 956	 A.2d	 97;	 Cobb	 v.	 Bd.	 of	 Counseling	 Prof’ls	 Licensure,	

2006	ME	 48,	 ¶	 13,	 896	 A.2d	 271;	 see	 also	 Chevron,	 U.S.A.,	 Inc.	 v.	 NRDC,	 Inc.,	

467	U.S.	 837,	 842-43	 (1984);	 Bailey	 v.	 City	 of	 Lewiston,	 2017	 ME	 160,	 ¶	 9,	

168	A.3d	 762	 (stating	 that	 we	 will	 not	 defer	 to	 the	 Appellate	 Division’s	

interpretation	 of	 the	 Workers’	 Compensation	 Act	 where	 the	 statute’s	 plain	

language	and	legislative	history	“compel	a	contrary	result”).			

	      [¶13]		Applying	these	established	principles	of	statutory	construction,	we	

conclude	that	the	plain	language	of	section	221(1)	unambiguously	entitles	an	

employer	 to	 a	 credit	 based	 on	 an	 employee’s	 past	 receipt	 of	 Social	 Security	

retirement	benefits.		We	make	this	determination	based	on	several	aspects	of	

the	 language	 of	 section	 221,	 as	 well	 as	 a	 consideration	 of	 the	 underlying	

purpose	of	the	statute.	
                                                                                         9	

      [¶14]	 	 We	 first	 note	 the	 grammatical	 structure	 of	 the	 pertinent	 part	 of	

section	 221(1),	 which	 lacks	 a	 comma	 or	 other	 punctuation	 to	 separate	 the	

references	 to	 “liability”	 and	 “the	 same	 time	 period.”	 	 This	 indicates	 that	 the	

phrase	 “with	 respect	 to	 the	 same	 time	 period”	 modifies	 the	 immediately	

preceding	word—“liability”—rather	than	“payments,”	which	appears	earlier	in	

that	 sentence.	 	 See	 Labbe	 v.	 Nissen	 Corp.,	 404	 A.2d	 564,	 567	 (Me.	 1979)	 (“A	

comma	is	generally	used	to	indicate	the	separation	of	words,	phrases,	or	clauses	

from	others	not	closely	connected	in	the	structure	of	the	sentence.”).		

      [¶15]		Next,	and	more	substantively,	by	its	express	terms	section	221(1)	

provides	 for	 a	 reduction	 of	 the	 amount	 of	 workers’	 compensation	 payments	

made	for	a	period	during	which	the	employee	“is	also	receiving	or	has	received	

payments”	 for	 old-age	 Social	 Security	 benefits.	 	 39-A	 M.R.S.	 §	 221(1)(A)	

(emphasis	 added).	 	 The	 reference	 to	 past	 receipt	 of	 retirement	 benefits	

demonstrates	 that	 the	 Legislature	 intended	 that	 the	 amount	 of	 incapacity	

payments	is	to	be	coordinated	with	other	qualifying	benefits—including	Social	

Security	 retirement	 benefits—even	 when	 the	 benefits	 were	 received	 in	 the	

past,	before	the	adjustment	is	implemented.		

      [¶16]		Another	provision	contained	in	section	221	specifically	refers	to	a	

“credit	or	reduction”	of	incapacity	benefits	based	on	an	employee’s	receipt	of	
10	

Social	Security	benefits.		See	39-A	M.R.S.	§	221(3)(B)	(emphasis	added).		The	

words	 “credit”	 and	 “reduction”	 must	 be	 seen	 to	 signify	 distinct	 recovery	

mechanisms	in	order	to	avoid	either	word	becoming	surplusage.		See	Hickson	v.	

Vescom	 Corp.,	 2014	 ME	 27,	 ¶	 15,	 87	 A.3d	 704.	 	 This	 demonstrates	 that	 while	

section	 221	 allows	 for	 a	 “reduction”	 of	 ongoing	 incapacity	 payments	 arising	

from	the	employee’s	receipt	of	Social	Security	retirement	benefits,	the	statute	

also	provides	for	something	different,	namely,	a	“credit,”	which—in	light	of	the	

statutory	reference	to	a	“reduction”—can	only	be	based	on	past	overpayments.		

      [¶17]		The	availability	of	a	“credit	or	reduction”	also	corresponds	to	the	

statutory	 reference	 in	 section	 221(1)	 to	 Social	 Security	 benefits	“received	 or	

being	received”	by	the	employee:	past	overpayment	of	incapacity	benefits	when	

the	 employee	 also	 “received”	 retirement	 benefits	 entitles	 the	 employer	 to	 a	

“credit,”	whereas	the	employer	is	entitled	to	a	“reduction”	of	incapacity	benefits	

being	 presently	 paid	 based	 on	 retirement	 benefits	 “being	 received”	 by	 the	

employee.		See	39-A	M.R.S.	§	221(3)(B),	(C),	(D).			

      [¶18]	 	 Further,	 we	 construe	 the	 language	 of	 the	 statute	 in	 light	 of	 its	

purpose.	 	 As	 we	 have	 previously	 held,	 the	 adjustment	 created	 by	 the	

predecessor	to	the	portion	of	section	221	applicable	here	is	designed	to	“ensure	

a	 minimum	 income	 during	 the	 period	 of	 an	 employee’s	 incapacity	 and	 to	
                                                                                                               11	

prevent	 a	 double	 recovery	 of	 both	 retirement	 and	 compensation	 benefits.”		

Jordan,	651	A.2d	at	361;4	see	also	Foley	v.	Verizon,	2007	ME	128,	¶	11,	931	A.2d	

1058.		Permitting	Interstate	to	presently	receive	a	credit	based	on	incapacity	

benefit	overpayments	made	during	the	past	period	when	Urrutia	also	received	

old-age	 Social	 Security	 benefits	 comports	 with	 both	 of	 those	 objectives.		

Without	the	credit,	Urrutia	would	retain	the	double	recovery	of	benefits	that	

section	 221	 is	 intended	 to	 prevent,	 while	 application	 of	 the	 credit	 formula	

prescribed	in	that	statute	results	in	Urrutia’s	receipt	of	the	combined	level	of	

benefits	intended	by	the	Legislature.	

        [¶19]	 	 Supporting	 this	 purpose,	 section	 221(3)	 states	 explicitly	 that	

“[b]enefit	payments	subject	to	this	section	must	be	reduced	in	accordance	with	

the	following	provisions.”		(Emphasis	added.)		The	statute	thus	not	only	creates	

an	employer’s	entitlement	to	the	credit	but	makes	that	credit	mandatory.		The	

constrictive	 reading	 of	 section	 221(1)	 urged	 by	 Urrutia	 would	 deny	 the	

employer	 that	 stated	 entitlement	 and	 runs	 counter	 to	 the	 plain	 language	 of	

section	221(3),	which	creates	a	credit	calculated	on	the	basis	of	Social	Security	


   4		The	statute	construed	in	Jordan,	39	M.R.S.A.	§	62-B	(1989),	was	the	predecessor	to	the	current	

section	221	“coordination	of	benefits”	statute.		Jordan	v.	Sears,	Roebuck	&	Co.,	651	A.2d	358,	359-60	
(Me.	1994).		The	pertinent	aspects	of	those	statutes	contain	similar	language.		Compare	39	M.R.S.A.	
§	62-B(3)(A)(1)	(1985),	with	39-A	M.R.S.	§	221(3)(A)(1)	(2017),	and	P.L.	1991,	ch.	885	§§	A-7,	A-8	
(effective	Oct.	7,	1992)	(repealed	and	replaced	Title	39	M.R.S.A.	§	62-B	as	amended).		Section	221	has	
since	 been	 amended,	 most	 recently	 by	 P.L.	 2013,	 ch.	 152	 §	 1	 (effective	 Oct.	 9,	 2013)	 (codified	 at	
39-A	M.R.S.	§	221(3)	(2017)).						
12	

retirement	benefits	that	the	employee	has	already	“received.”		Section	221(3)	

therefore	comports	with	the	purpose	of	the	statute	by	providing	a	mechanism	

by	which	to	implement	the	credit	and	prevent	a	double	recovery.		

        [¶20]		As	Urrutia	correctly	points	out,	in	several	different	circumstances	

we	rejected	an	employer’s	 attempt	to	recoup	past	overpayments	of	workers’	

compensation	 benefits.	 	 For	 example,	 in	 Pelotte	 v.	 Purolator	 Courier	 Corp.,	

464	A.2d	186	(Me.	1983),	the	employer	voluntarily	made	payments	that	turned	

out	to	be	in	a	greater	amount	than	the	employee	was	entitled	to	receive.		Id.	at	

187.	 	 We	 affirmed	 the	 court’s	 refusal	 to	 allow	 the	 employer	 recovery	 for	 the	

past	overpayments,	observing	that	such	a	remedy	was	neither	created	in	the	

statute	 addressing	 voluntary	 incapacity	 payments,	 see	 39	 M.R.S.A.	 §	 51-A	

(Supp.	1982-1983),5	nor	revealed	in	that	statute’s	legislative	history.		Id.	at	188.		

In	LaRochelle	v.	Crest	Shoe	Co.,	655	A.2d	1245	(Me.	1995),	we	concluded	that	

the	plain,	express	language	of	39	M.R.S.A.	§	104-A(1)	(1989),	which	provided	

for	an	employer’s	recovery	of	overpayments	that	were	“made	pending	appeal,”	



   5		The	statute	at	issue	in	Pelotte	v.	Purolator	Courier	Corp.,	464	A.2d	186	(Me.	1983),	was	repealed	

when	the	Workers’	Compensation	Act	was	recodified	in	1991	and	not	replaced	in	substance.		See	P.L.	
1991	ch.	885.		
    	
    We	note	that,	for	reasons	that	are	not	apparent,	our	decision	in	Pelotte	did	not	address	or	even	
acknowledge	the	“compensation	payments;	penalty”	provision,	39	M.R.S.A.	§	104-A	(1983),	that	was	
in	 effect	at	 the	 time	and	 contained	similar	 language	 as	the	 current	 provision	 found	at	39-A	M.R.S.	
§	324(1)	(2017).		Compare	39-A	M.R.S.	§	324(1),	with	39	M.R.S.A.	§	104-A.		
                                                                                       13	

did	not	allow	the	employer	to	recoup	overpayments	that	were	made	before	the	

appeal	 was	 filed.	 	 Id.	 at	 1246-47;	 see	 also	 Bureau	 v.	 Staffing	 Network,	 Inc.,	

678	A.2d	 583,	 590	 (Me.	1996)	 (stating	 that,	 absent	 statutory	 entitlement,	

reimbursement	is	not	available	for	past	overpayments).		Additionally,	we	have	

held	 that	 in	 order	 to	 promote	 timely	 filings	 and	 compliance	 with	 the	

administrative	process,	when	an	employer	fails	to	file	a	timely	response	to	the	

employee’s	 notice	 of	 injury,	 the	 employee	 is	 entitled	 to	 retain	 benefits	

exceeding	 the	 amount	 to	 which	 the	 employee	 was	 otherwise	 entitled.	 	 See	

Doucette	 v.	 Hallsmith/Sysco	 Food	 Servs.,	 Inc.,	 2011	 ME	 68,	 ¶¶	 7,	 24,	 25-26,	

21	A.3d	99.		

      [¶21]	 	 In	 contrast	 to	 those	 cases,	 both	 the	 plain	 language	 of	 section	

221(1)	 and	 its	 underlying	 purpose—to	 prevent	 a	 double	 recovery	 by	 the	

employee—establish	that	the	Legislature	intended	that	an	employer	is	entitled	

to	 a	 “credit”	 for	 past	 overpayments	 resulting	 from	 the	 employee’s	 receipt	 of	

Social	Security	retirement	benefits	during	the	same	period	when	the	employer	

was	 required	 to	 make	 the	 incapacity	 benefit	 payments.	 	 Consequently,	

Interstate	is	entitled	to	a	credit	for	incapacity	benefit	overpayments	made	to	

Urrutia	 during	 the	 same	 period	 when	 he	 received	 Social	 Security	 retirement	
14	

benefits,	from	December	 2010	through	 November	2013,	totaling	$24,141.38.		

We	therefore	vacate	the	decision	of	the	Appellate	Division.			

       [¶22]	 	 We	 also	 remand	 for	 further	 proceedings	 to	 allow	 the	

administrative	 law	 judge,	 see	 infra	 n.1,	 to	 determine,	 based	 on	 a	 hardship	

analysis,	whether	the	financial	effect	of	Interstate’s	benefit	payment	holiday	on	

Urrutia	may	be	considered	and,	if	so,	the	extent	and	terms	of	the	holiday.		We	

do	 so	 because,	 at	 oral	 argument,	 counsel	 for	 Interstate	 acknowledged	 the	

prospect	that	the	ALJ	is	authorized,	pursuant	to	39-A	M.R.S.	§	324(1)	(2017) 6	

or	 other	 authority,	 to	 consider	 such	 an	 effect	 when	 determining	 the	 specific	

terms	 of	 the	 credit	 and	 resulting	 payment	 holiday,	 to	 which	 we	 have	 now	

established	that	Interstate	is	entitled.7		Because	the	issue	is	not	before	us,	we	

do	not	address	whether,	in	the	circumstances	presented	here,	an	ALJ	may	tailor	

the	implementation	of	a	payment	holiday	to	accommodate	any	hardship	that	

the	 holiday	 creates.	 	 Because,	 however,	 Interstate	 has	 indicated	 that	 such	

authority	may	exist,	we	remand	to	give	the	parties	the	opportunity	to	develop	

the	issue	further.	


   6		Section	324(1)	provides	in	part	that	the	“board”	is	authorized	to	determine	“whether	or	not	

repayment	should	be	made	and	the	extent	and	schedule	of	repayment”	in	light	of	its	effect	on	the	
employee’s	financial	situation.		39-A	M.R.S.	§	324(1).	
   	
   7		Although	in	the	amended	decree	the	hearing	officer	permitted	Interstate	to	“cease”	payment	of	

incapacity	benefits	until	the	credit	was	exhausted,	it	is	unclear	from	the	record	whether	the	officer	
actually	considered	whether	the	holiday	would	work	a	“hardship	or	injustice”	on	Urrutia.		Id.			
                                                                                     15	

      The	entry	is:	
      	
                  The	decision	of	the	Appellate	Division	is	vacated.		
                  Remanded	 to	 the	 Appellate	 Division	 with	
                  instructions	to	affirm	the	decision	that	Interstate	
                  Brands	 International	 is	 entitled	 to	 a	 credit	 of	
                  $24,141.38	 and	 to	 then	 remand	 to	 the	 ALJ	 for	
                  further	 proceedings	 addressing	 the	 application	
                  and	effect	of	section	324.		
                  	
                            	     	     	      	     		

                                      	
JABAR,	J.,	with	whom	ALEXANDER,	J.,	joins,	dissenting.	

      [¶23]	 	 We	 respectfully	 dissent	 because	 the	 Workers’	 Compensation	

Board	 Appellate	 Division	 was	 correct	 when	 it	 held	 that	 the	 Workers’	

Compensation	 Act	 (the	 Act)	 does	 not	 provide	 an	 employer	 a	 remedy	 for	

overpayments	 made	 to	 employees	 as	 a	 result	 of	 that	 employer’s	 failure	 to	

coordinate	 workers’	 compensation	 benefits	 with	 Social	 Security	 benefits	

pursuant	to	39-A	M.R.S.	§	221	(2017).	

	     [¶24]		A	decision	of	the	Appellate	Division	is	“entitled	to	great	deference	

and	 will	 be	 upheld	 on	 appeal	 unless	 the	 statute	 plainly	 compels	 a	 different	

result.”		Jordan	v.	Sears,	Roebuck	&	Co.,	651	A.2d	358,	360	(Me.	1994)	(quotation	

marks	omitted).		Here,	a	proper	reading	of	section	221	does	not	compel	a	result	

in	 Interstate’s	 favor,	 and	 unlike	 the	 Court,	 we	 would	 defer	 to	 the	 Appellate	

Division’s	analysis	and	affirm	its	decision.	
16	

A.    The	Plain	Language	

      [¶25]	 	 The	 Appellate	 Division	 unanimously	 concluded	 that	 “[t]he	 plain	

language	 of	 section	 221(1)	 requires	 that	 the	 offset	 or	 credit	 be	 taken	 ‘with	

respect	to	the	same	time	period’	for	which	the	employee	is	also	receiving	or	has	

received	 payments.”	 	 Urrutia	 v.	 Interstate	 Brands	 International,	 Me.	 W.C.B.	

No.	16-35,	 ¶	 7	 (App.	 Div.	 2016).	 	 The	 Appellate	 Division	 reasoned	 that	 to	

“permit	 an	 offset	 when	 weekly	 incapacity	 benefits	 are	 being	 made	 for	 a	

different	 period	 than	 that	 in	 which	 the	 employee	 received	 Social	 Security	

retirement	benefits	.	.	.	is	in	contravention	of	the	plain	meaning	of	the	language	

in	section	221(1).”		Id.		

      [¶26]	 	 The	 Appellate	 Division	 was	 correct.	 	 Workers’	 compensation	

benefits	 for	 total	 incapacity	 (39-A	 M.R.S.	 §	 212	 (2017))	 or	 partial	 incapacity	

(39-A	M.R.S.	§	213	(2017))	are	paid	on	a	weekly	basis.		Following	an	injury,	an	

employer	has	14	days	to	dispute	the	employee’s	claim	of	incapacity.		Me.	W.C.B.	

Rule,	ch.	1,	§	1;	see	39-A	M.R.S.	§	304(3)	(2017).		An	employee	will	then	receive	

workers’	 compensation	 benefits	 under	 two	 scenarios.	 	 See	 39-A	M.R.S.	

§§	205(2),	305	(2017).		First,	in	the	event	that	the	employer	does	not	dispute	

the	claim,	the	employer	must	begin	paying	the	employee	benefits	on	a	weekly	

basis,	 plus	 any	 accrued	 compensation.	 	 See	 39-A	 M.R.S.	 §	 205(2).	 	 Under	 this	
                                                                                              17	

scenario,	even	where	the	employer	agrees	to	pay	the	employee,	there	may	be	

an	accrued	amount	due	for	the	time	period	between	the	employee’s	notice	of	

claim	and	the	employer’s	decision	to	accept	the	claim.			

       [¶27]		The	second	scenario	in	which	an	employee	receives	compensation	

is	 when	 the	 employer	 disputes	 the	 claim.	 	 39-A	 M.R.S.	 §	 305.	 	 Under	 this	

scenario,	in	order	to	receive	benefits,	the	employee	must	file	a	petition	for	an	

award	 with	 the	 Workers’	 Compensation	 Board.	 	 Id.	 	 This	 leads	 to	 hearings	

before	 an	 administrative	 law	 judge	 (ALJ)	 and,	 unless	 the	 employer	 accepts	

responsibility	during	the	course	of	the	proceedings,	the	ALJ	renders	a	decision	

either	 denying	 the	 claim	 or	 granting	 the	 claim	 and	 awarding	 the	 employee	

benefits	for	his	incapacity.		39-A	M.R.S.	 §	318	(2017).		If	the	employee	is	still	

incapacitated,	 the	 award	 will	 indicate	 that	 the	 employer	 has	 a	 continuing	

obligation	 to	 make	 ongoing	 payments	 and,	 depending	 on	 the	 decision,	 the	

employer	 may	 be	 held	 responsible	 for	 payments	 retroactive	 to	 when	 the	

employee’s	period	of	incapacity	began.		The	employee’s	compensation	for	that	

past	period	of	time	will	then	be	paid	in	a	lump	sum	by	the	employer.8	

       [¶28]		Section	221	provides	for	adjustments	to	an	employee’s	workers’	

compensation	 benefits	 covering	 these	 two	 scenarios.	 	 If	 the	 employee	 is	 to	


   8		This	lump	sum	payment	for	accrued	benefits	is	not	to	be	confused	with	a	lump	sum	settlement	

made	pursuant	to	39-A	M.R.S.	§	352	(2017),	where	the	entire	case	is	settled.	
18	

begin	 receiving	 weekly	 workers’	 compensation	 benefits	 and	 the	 employee	 is	

also	 receiving	 Social	 Security	 benefits,	 then	 the	 employer	 is	 entitled	 to	 an	

adjustment	 against	 the	 ongoing	 workers’	 compensation	 benefits	 that	 it	 is	

required	to	pay.		39-A	M.R.S.	§	221(1).		On	the	other	hand,	if	the	employee	is	set	

to	 receive	 a	 lump	 sum	 workers’	 compensation	 payment—retroactive	 to	 the	

employee’s	 period	 of	 incapacity—then	 the	 employer	 is	 entitled	 to	 an	

adjustment	against	that	lump	sum	payment	reflecting	a	credit	for	the	amount	

of	Social	Security	benefits	the	employee	received	during	the	“same	time	period”	

that	he	or	she	was	entitled	to	receive	workers’	compensation	benefits.		Id.	

      [¶29]	 	 Accordingly,	 the	 plain	 language	 of	 section	 221	 cannot	 be	

interpreted	to	allow	a	lump	sum	credit	in	the	form	of	a	payment	“holiday”—

covering	 a	 past	 period	 of	 time—to	 be	 applied	 to	 ongoing	 weekly	 benefits.		

Rather,	the	coordination	set	out	in	section	221	must	be	applied	to	the	same	time	

period	 for	 which	 the	 employee	 is	 receiving	 Social	 Security	 benefits,	 or	 to	 the	

same	time	period	for	which	the	employee	has	received	Social	Security	benefits.		

      [¶30]		Here,	the	Court	does	not	recognize	the	distinction	between	present	

and	past	payments	in	section	221.		The	Court	concluded	that	the	phrase	“credit	

or	reduction”	in	39-A	M.R.S.	§	221(3)(B)	(2017)	signifies	a	recovery	mechanism	

because	 a	credit	“can	only	be	based	on	 past	overpayments.”		Court’s	Opinion	
                                                                                    19	

¶	16.		However,	in	so	reasoning,	the	Court	failed	to	consider	that	a	“credit”	is	

applied	 when	 an	 employee	 is	 entitled	 to—but	 has	 not	 yet	 received—a	 lump	

sum	payment	for	workers’	compensation	benefits	retroactive	to	the	employee’s	

period	of	incapacity.		Similarly,	the	Court	wrongfully	concluded	that	“credit”	as	

used	 in	 section	 221	 can	 only	 be	 given	 meaning	 by	 applying	 it	 to	 a	 future	

payment	 “holiday,”	 even	 though	 the	 credit	 applies	 to	 a	 lump	 sum	 payment	

covering	a	past	period	of	time.		According	to	the	Court,	“[t]he	reference	to	past	

receipt	of	retirement	benefits	demonstrates	that	the	Legislature	intended	that	

the	 amount	 of	 incapacity	 benefits	 is	 to	 be	 coordinated	 with	 other	 qualifying	

benefits—including	 Social	 Security	 retirement	 benefits—even	 when	 the	

benefits	 were	 received	 in	 the	 past,	 before	 the	 adjustment	 is	 implemented.”		

Court’s	Opinion	¶	15.			

	     [¶31]		We	do	not	agree,	as	this	analysis	fails	to	take	into	consideration	the	

lump	 sum	 provision	 in	 section	 221.	 	 The	 language	 “credit	 or	 reduction”	 in	

section	 221(3)(B)	 is	 in	 the	 disjunctive,	 and	 therefore	 the	 adjustments	 to	 an	

employee’s	 workers’	 compensation	 benefits	 are	 intended	 to	 address	 the	 two	

methods	 by	 which	 an	 employee	 will	 receive	 those	 benefits.	 	 It	 is	 when	 the	

employee	 receives	 workers’	 compensation	 benefits	 in	 a	 lump	 sum	 for	 a	 past	

period	of	time—as	is	usual	in	contested	cases—that	the	adjustment	because	of	
20	

Social	Security	payments	received	during	that	period	is	coordinated	with	the	

workers’	compensation	liability	for	that	same	period	of	time.		Stated	simply,	the	

statute	does	not	permit	an	employer	to	receive	a	credit	for	a	past	period	of	time,	

that	was	never	applied,	to	then	be	applied	to	offset	ongoing	weekly	benefits.	

B.    Policy	Consideration	

      [¶32]		In	addition	to	correctly	concluding	that	the	plain	language	of	the	

statute	denies	Interstate	the	remedy	of	collecting	an	overpayment	by	crediting	

ongoing	 weekly	 benefits,	 the	 Appellate	 Division	 also	 properly	 identified	 the	

policy	 considerations	 underlying	 section	 221.	 	 Urrutia	 v.	 Interstate	 Brands	

International,	Me.	W.C.B.	No.	16-35,	¶	8	(App.	Div.	2016).		It	acknowledged	that	

the	dual	purpose	of	the	statute	is	to	(1)	“ensure	a	minimum	income	during	the	

period	 of	 incapacity,”	 and	 (2)	 “prevent	 a	 double	 recovery	 of	 both	 retirement	

and	 compensation	 benefits.”	 	 Id.	 (quoting	 Jordan,	 651	 A.2d	 at	 361).	 	 The	

Appellate	Division	reasoned	that	“[a]llowing	an	offset	that	is	concurrent	with	

receipt	 of	 more	 than	 one	 type	 of	 benefit	 effectuates	 both	 of	 the	 articulated	

purposes,	 whereas	 allowing	 an	 employer	 to	 take	 a	 payment	 holiday	 from	

paying	benefits	to	compensate	for	an	offset	not	taken	previously	does	not.”		Id.		

Here,	the	Court	discusses	section	221’s	policy	against	double	recovery.		Court’s	

Opinion	 ¶	 18.	 	 However,	 in	 attempting	 to	 address	 the	 policy	 of	 ensuring	 a	
                                                                                                             21	

minimum	 income	 during	 the	 period	 of	 incapacity,	 the	 Court	 has	 erred	 by	

improperly	engrafting	a	“hardship	analysis”	onto	the	plain	language	of	section	

221.		See	Court’s	Opinion	¶	22.			

         [¶33]		On	numerous	occasions,	we	have	held	that	the	Act	does	not	contain	

any	remedy	to	protect	against	a	double	recovery	by	an	employee.		The	Court’s	

decision	prioritizes	the	policy	against	double	recovery	over	the	policy	to	ensure	

a	minimum	income,	and	this	is	contrary	to	our	numerous	decisions	holding	that	

the	 Act	 does	 not	 provide	 an	 employer	 a	 remedy	 to	 collect	 overpayments.	 	 In	

American	Mutual	Insurance	Companies	v.	Murray,	we	held:		

         “To	 .	 .	 .	 engraft[]	 upon	 the	 statutory	 scheme	 judicially	 created	
         doctrines	 of	 restitution	 would	 involve	 us	 in	 the	 establishment	 of	
         broad	 social	 policy	 in	 a	 field	 of	 law	 created	 by	 the	 legislature	 in	
         response	to	legislative	dissatisfaction	with	judicial	solutions	to	the	
         problems	 of	 compensation	 for	 workers	 injured	 in	 industrial	
         accidents.	.	.	.		In	the	absence	of	an	express	legislative	command	or	
         a	 clear	 indication	 of	 legislative	 intention,	 we	 leave	 the	 parties	
         where	the	legislature	left	them.”9	
	
420	 A.2d	 251,	 252	 (Me.	 1980);	 see	 also	 Pelotte	 v.	 Purolator	 Courier	 Corp.,	

464	A.2d	 186,	 188	 (Me.	 1983)	 (“Although	 the	 absence	 of	 a	 right	 to	 set	 off	




    9	 	 The	 Court	 posits	 that	 its	 construction	 of	 section	 221	 fulfills	 the	 statutory	 purpose	 of	
“prevent[ing]	 a	 double	 recovery	 of	 both	 retirement	 and	 compensation	 benefits.”	 	 Jordan	 v.	 Sears,	
Roebuck	&	Co.,	651	A.2d	358,	361	(Me.	1994).		However,	the	equitable	remedy	of	restitution	exists	in	
the	 common	 law,	 outside	 the	 Workers’	 Compensation	 Act,	 and	 thus,	 there	 is	 nothing	 to	 prevent	
Interstate	 from	 attempting	 to	 collect	 any	 overpayment	 in	 an	 action	 for	 equitable	 restitution.	 	 See	
Horton	&	McGehee,	Maine	Civil	Remedies	§	7-5	at	178-83	(4th	ed.	2004).	
22	

voluntary	    pre-decree	     overpayments	       against	    subsequent	      periodic	

compensation	may	 discourage	employers	from	making	maximum	pre-decree	

payments,	 it	 is	 for	 the	 Legislature,	 rather	 than	 this	 Court,	 to	 address	 that	

issue.”);	LaRochelle	v.	Crest	Shoe	Co.,	655	A.2d	1245,	1247	(Me.	1995)	(“If	the	

Legislature	 intended	 to	 enable	 employers	 to	 recoup	 overpayments	 made	

during	the	pendency	of	a	motion	for	findings	of	fact,	it	could	have	easily	drafted	

the	statute	to	say	so.”);	Doucette	v.	Hallsmith/Sysco	Food	Servs.,	2010	ME	138,	

¶	5,	10	A.3d	692	(reaffirming	the	principle	that	“we	are	limited	to	the	statutory	

remedies	for	repayment	of	benefits	ultimately	determined	not	to	be	properly	

paid”).	

      [¶34]	 	 The	 Appellate	 Division	 properly	 concluded	 that	 the	 workers’	

compensation	 statute—which	 is	 uniquely	 statutory—does	 not,	 with	 the	

exception	of	39-A	M.R.S.	§	324(1)	(2017),	provide	a	remedy	to	an	employer	to	

recoup	an	overpayment.		Urrutia	v.	Interstate	Brands	International,	Me.	W.C.B.	

No.	16-35,	¶	9	n.2	(App.	Div.	2016).		We	have	consistently	held	that	this	Court	

has	no	authority	to	supplement	the	statutory	language	of	the	Act.		See	Wentzell	

v.	 Timberlands,	 Inc.,	 412	 A.2d	 1213,	 1215	 (Me.	 1980)	 (“Since	 the	 Workers’	

Compensation	 Act	 is	 a	 creation	 of	 the	 legislature,	 the	 legislature	 bears	 the	

primary	responsibility	for	enunciating	 with	clarity	the	purposes	 it	intends	to	
                                                                                                  23	

achieve	 through	 that	 statute.”);	 Ryerson	 v.	 Pratt	 &	Whitney	 Aircraft,	 495	 A.2d	

808,	812	(Me.	1985)	(“If	a	policy	different	from	that	laid	down	by	th[e]	clear	

language	is	to	be	adopted,	it	is	the	legislature	that	should	do	it	.	.	.	.”).		As	such,	

the	 Court’s	 remand	 to	 the	 ALJ	 to	 consider	 the	 issue	 of	 a	 “hardship	 analysis”	

demonstrates	 the	 problem	 with	 providing	 a	 remedy	 under	 section	 221	 that	

does	 not	 exist.	 	 A	 hardship	 analysis	 pursuant	 to	 section	 324(1)	 only	 applies	

when,	following	an	employer’s	successful	appeal	or	motion	for	findings	of	fact	

or	conclusions	of	law,	it	is	determined	that	an	overpayment	to	an	employee	has	

been	made	during	the	pendency	of	that	appeal	or	motion.10		Because	we	are	not	

dealing	 with	 this	 type	 of	 overpayment,	 the	 hardship	 analysis	 provided	 in	

section	324(1)	does	not	apply.		However	compassionate	the	Court’s	approach	



  10		39-A	M.R.S.	§	324(1)	(2017)	provides,	in	pertinent	part:	

  	
     If	the	board	enters	a	decision	awarding	compensation,	and	a	motion	for	findings	of	
     fact	and	conclusions	of	law	is	filed	with	the	administrative	law	judge	or	an	appeal	is	
     filed	with	the	division	pursuant	to	section	321-B	or	the	Law	Court	pursuant	to	section	
     322,	 payments	 may	 not	 be	 suspended	 while	 the	 motion	 for	 findings	 of	 fact	 and	
     conclusions	of	law	or	appeal	is	pending.		The	employer	or	insurer	may	recover	from	an	
     employee	payments	made	pending	a	motion	for	findings	of	fact	and	conclusions	of	law	
     or	appeal	to	the	division	or	the	Law	Court	if	and	to	the	extent	that	the	administrative	
     law	judge,	division	or	the	Law	Court	has	decided	that	the	employee	was	not	entitled	to	
     the	compensation	paid.		The	board	has	full	jurisdiction	to	determine	the	amount	of	
     overpayment,	if	any,	and	the	amount	and	schedule	of	repayment,	if	any.		The	board,	
     in	 determining	 whether	 or	 not	 repayment	 should	 be	 made	 and	 the	 extent	 and	
     schedule	of	repayment,	shall	consider	the	financial	situation	of	the	employee	and	the	
     employee’s	 family	 and	 may	 not	 order	 repayment	 that	 would	 work	 hardship	 or	
     injustice.	
     	
  (Emphasis	added.)	
24	

may	 be,	 and	 however	 consistent	 it	 may	 be	 with	 the	 policy	 of	 “ensuring	 a	

minimum	income	during	a	period	of	incapacity,”	there	is	no	provision	in	the	Act	

that	 provides	 such	 relief.	 	 The	 Court	 characterizes	 this	 remedy	 as	 an	

“entitlement”	for	the	employer.		Court’s	Opinion	¶	19.		If	it	is	an	entitlement	for	

the	 employer,	 the	 Legislature	 would	 have	 identified	 it	 as	 an	 entitlement—it	

didn’t.		 By	 judicially	engrafting	this	“hardship	 analysis”	onto	section	221,	the	

Court	is	legislating.	

      [¶35]	 	 Had	 the	 Legislature	 intended	 to	 permit	 the	 recovery	 of	

overpayments	 caused	 by	 a	 failure	 to	 coordinate	 benefits	 pursuant	 to	 section	

221—or,	 for	 that	 matter,	 any	 overpayment	 other	 than	 the	 type	 specified	 in	

section	 324(1)—it	 could	 have	 done	 so.	 	 The	 Legislature	 did	 not	 provide	 any	

remedy	 in	 the	 Act	 to	 an	 employer	 who	 overpays	 as	 a	 result	 of	 failing	 to	

coordinate	benefits	under	section	221,	and	the	only	mechanism	that	grants	an	

employer	 any	 such	 remedy	 is	 limited	 to	 the	 specific	 scenario	 contained	 in	

section	324(1).		Because	section	324(1)	is	not	applicable	here,	it	is	in	error	to	

remand	to	the	ALJ	for	a	“hardship	analysis.”	

C.	   Conclusion	

      [¶36]		It	is	up	to	the	Legislature	and	not	this	Court	to	provide	employers	

a	remedy	within	the	Act	to	“recoup”	overpayments	that	an	employer	made	to	
                                                                                  25	

an	employee	because	the	employer	failed	to	coordinate	workers’	compensation	

benefits	with	Social	Security	benefits	pursuant	to	section	211.		Because	section	

211	contains	no	such	remedy,	we	should	affirm	the	decision	of	the	Appellate	

Division.			

	     	     	     	      	       	
	
Stephen	 W.	 Moriarty,	 Esq.	 (orally),	 Norman,	 Hanson	 &	 DeTroy,	 Portland,	 for	
appellants	 Interstate	 Brands	 International	 and	 Ace	 American	 Insurance	
Company	
	
James	J.	MacAdam,	Esq.,	Nathan	A.	Jury,	Esq.	(orally),	and	Donald	M.	Murphy,	
Esq.,	MacAdam	Jury,	P.A.,	Freeport,	for	appellee	Victor	S.	Urrutia	
	
Benjamin	K.	Grant,	Esq.,	McTeague	Higbee,	Topsham,	for	amicus	curiae	Maine	
AFL-CIO	
	
Richard	D.	Tucker,	Esq.,	Tucker	Law	Group,	Bangor,	for	amicus	curiae	Catalyst	
Paper	Corporation	
	
Thomas	E.	Getchell,	Esq.,	and	Daniel	F.	Gilligan,	Esq.,	Troubh	Heisler,	Portland,	
for	amicus	curiae	S.D.	Warren	Company	
	
	
Workers’	Compensation	Board	Appellate	Division	docket	number	15-0028	
FOR	CLERK	REFERENCE	ONLY